DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 7-23 are allowed under this Office action.

Allowable Subject Matter
Claims 7-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 7-23, were carefully reviewed and a search with regards to independent claims 7 and 15 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 7-23, specifically independent claims 7 and 15,  the prior art searched was found to neither anticipate nor suggest a virtual user interface for a user-controlled device that allows a person who interacts with the user-controlled device to make user selections from a plurality of selection options to interact with, and control actions performed in, a simulated environment in which the virtual user interface resides, the virtual user interface being a virtual three-dimensional user interface object having the plurality of selection options on its outer surface, wherein the plurality of selection options is distributed over different portions of the outer surface of the virtual three-dimensional user interface object, the plurality of selection options being grouped into a plurality of subsets of selection options, and wherein the virtual three-dimensional user interface object is rotatable by user interaction of the person with the virtual three-dimensional user interface object to a predefined position in space that causes one of the subsets of selection options to be in focus, thereby enabling the selection options of 
The most relevant arts searched, Akagawa, etc. (US 20070011617 A1), modified by Pena-Rios, etc. (US 20180308377 A1), Gallo, etc. (US 20010028369 A1), and Summers (US 20020194056 A1), teaches that a virtual user interface for a user-controlled device that allows a person who interacts with the user-controlled device to make user selections from a plurality of selection options to interact with, and control actions performed in, a simulated environment in which the virtual interface resides, the virtual user interface being a virtual three-dimensional user interface object having the plurality of selection options on its outer surface, wherein the plurality of selection options is distributed over different portions of the outer surface of the virtual three-dimensional user interface object, the plurality of selection options being grouped into a plurality of subsets of selection options, and wherein the virtual three-dimensional user interface object is rotatable by user interaction of the person with the virtual three-dimensional user interface object to a predefined position in space that causes one of the subsets of selection options to be in focus, thereby enabling the selection options of the subset in focus to wherein each of the selection options in one of the subsets of selection options that is in focus are enabled from user selection without needing to further rotate the virtual three-dimensional user interface object, and wherein each selection option in one of the subsets of selection options controls the simulated environment, and causes control of a different action to be performed in the simulated environment than the actions performed by the other selection options in the same subset of selection options, thereby enabling the person to control actions performed in the simulated environment in which the virtual user interface resides” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GORDON G LIU/Primary Examiner, Art Unit 2612